Citation Nr: 1822739	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the appeal may be considered on the merits.

II. TDIU

The Veteran contends that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  He reported that he last worked as a credit officer for a bank in February 2012.  See September 2012 Application for Increased Compensation Based on Unemployability.  The Veteran holds a bachelor's degree in business administration.  See September 2012 VA examination.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16(a).  When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table.  38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case the Veteran meets the threshold requirements for TDIU.  The Veteran is service-connected for adenocarcinoma of prostate rated as 60 percent disabling; schizophrenia, unspecified rated as 50 percent disabling; and tonsillitis and erectile dysfunction rated as noncompensable, for a total disability rating of 80 percent, effective March 21, 2012.  As such for the period on appeal the Veteran meets the threshold requirements for TDIU.  38 C.F.R. § 4.16(a).

The Veteran underwent a VA neurological examination in July 2011.  The Veteran reported memory loss such as getting confused in directions while driving.  He reported no use of psychotropic medications since 2007.  The examiner noted that the Veteran had earned a college degree and after testing found that the memory loss and decreased concentration was mild and not a manifestation of service-connected schizophrenia.  The Veteran was working full time as a bank credit official.  In an October 2011 VA examination for residuals of service-connected prostate cancer, the Veteran reported urinary incontinence when laughing, sneezing, or lifting, daytime voiding every one to two hours and five or more times at night.  He changed absorbent pads once per day.  The examiner noted no impact on ability to work.  

A statement was provided by Dra. N. O. in March 2012.  She explained the current state of the Veteran's health, to include several nonservice- connected conditions.  She stated that she believed the Veteran's conditions limited the Veteran from performing his daily activities and regular duties at work.  She did not explain how she arrived at that conclusion, or how each condition impacted the Veteran's ability to work.

In September 2012, the Veteran attended a VA examination to assess the severity of his mental disorders.  It was noted that the Veteran had not received any VA psychiatric treatment since 2007.  The only reported psychiatric symptom was depression.  The examiner noted that the Veteran appeared as though he was not prepared to leave the workforce, and was experiencing a lack of purpose.

In his September 2012 claim for a TDIU, the Veteran reported last working for a bank in February 2012.  Although he reported leaving because of disability, he also reported receiving a pension and Social Security retirement benefits.  

The examiner objected to the conclusions submitted by Dra. N. O. in March 2012, stating that they were unsupported.  

After examining the Veteran, the examiner concluded that the Veteran's schizophrenia caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks, only during periods of significant stress, or; symptoms were controlled by medication.  She determined that the Veteran did not have any significant occupational or social impairment on account of his schizophrenia, which had been in a residual phase for many years with no evident psychotic symptoms.  He was currently depressed as a result of his inability to adjust to retirement from his job of 45 years and undergoing a radical prostatectomy.  He had feelings of emptiness, worthlessness, and decreased energy and desire to get involved in activities. 

The Veteran was afforded a VA examination in October 2012.  The Veteran had hypertrophic tonsils, but there was no evidence of active tonsillitis during the examination.  The examiner concluded that the Veteran's tonsillitis would not impact his ability to work.

Additionally, the Veteran was previously diagnosed with prostate cancer, which was in remission.  He complained of worsening of urinary incontinence, with worsening of frequency and nocturia, and diaper changes.  The Veteran's voiding dysfunction required wearing absorbent material which had to be changed more than 4 times daily, but he did not require the use of an appliance.  Urinary frequency required voiding in intervals of less than one hour, and nighttime awakening to void 5 or more times.  The examiner concluded that the Veteran was able to obtain, perform, and secure a regular duty job as long as he had access to bathroom facilities.

The Veteran submitted a statement in January 2013 contending that he met all of the legal requirements necessary for a TDIU rating.

The January 2018 informal hearing presentation argued that the impact of the Veteran's urinary issues was not being fully contemplated.  Because his sleep was severely disturbed, it prevented effective performance in his usual occupation, which required him to be focused and attentive.  The need to void hourly impacted his ability to effectively perform his duties as a bank's credit officer. 

In this case, the weight of the competent evidence is that the Veteran's service-connected disabilities do not render him unable to secure and follow substantially gainful employment.  

While the Board acknowledges the Veteran's service-connected disabilities have some effect on his occupational functioning, the preponderance of the evidence does not support his contentions that his service-connected schizophrenia and adenocarcinoma of prostate and other less severe service-connected disabilities individually or in combination preclude his participation in all forms of substantially gainful employment.  

While the Veteran has stated that he cannot hold a job due to problems related to changing absorbent material or the frequency in which he needs to use the restroom, the Board finds that these impacts do not result in the Veteran being unable to secure or follow a substantially gainful occupation.  Although frequent rest room breaks would be inconvenient and possibly mildly disruptive, the Veteran is able to leave the home and function in an office or administrative environment with access to the facilities.  The Board recognizes that the Veteran and his representative have argued that the Veteran's voiding dysfunction affects his ability to maintain his position as a bank credit officer, however this does not prohibit all forms of gainful employment consistent with his college degree and finance experience. These skills are now also consistent with widely used telework and do not always require contact with the public.  It seems reasonable to the Board that the frequency in which the Veteran's absorbent materials must be changed could be accommodated in an occupational setting.  Regarding his frequent awakening and lack of concentration, the record shows that the Veteran was able to work prior to 2012 while experiencing frequent nocturnal voiding and that his memory and concentration shortcomings were not found so severe as to impair his function in an administrative setting.  

The Board notes that the evidence of record indicates that the Veteran's adenocarcinoma of prostate has resulted in occupational impairment and that a 60 percent disability rating has been assigned throughout the appeal for this disability.  In this regard, 38 C.F.R. § 4.1 (2016) provides that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses."  The assigned 60 percent disability rating therefore contemplates and compensates the Veteran for the resulting occupational impairment from his prostate cancer residuals.  

The Board acknowledges the opinion of the private physician but places greater weight on the VA clinical evaluations that were supported by specific observations and rationale.  The weight of probative evidence of record which supports the notion that the Veteran's schizophrenia, tonsillitis, or erectile dysfunction only mild impairment of his occupational capacity.  

While not discounting the Veteran's symptomatology, the evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  As such, throughout the appeal period, the criteria for a TDIU are not met and the Veteran's claim therefore must be denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



ORDER

Entitlement to a TDIU is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


